DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-3 and 5-19 is/are allowed in this office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic message from Ms. Julie Muyco (Reg# 63286) on 19 July 2021.
The application has amended Claims 1 and 9 as follows: 

---Beginning of Amendments---
(Currently Amended) A method for operational testing of an autonomous vehicle, comprising:
reading a record created from physical experiments with the autonomous vehicle;
configuring a primary vehicular model with an algorithm; 
calculating one or more trajectories for each of one or more secondary vehicular models that exclude the algorithm;
configuring the one or more secondary vehicular models with a corresponding trajectory of the one or more trajectories;
generating an updated algorithm based on running a simulation of the primary vehicular model interacting with the one or more secondary vehicular models that conform to the corresponding trajectory in the simulation; and
integrating the updated algorithm into an algorithmic unit of the autonomous vehicle,
wherein the simulation comprises a multi-threading function that is configured to independently simulate the primary vehicular model and the one or more secondary vehicular models, and 


(Currently Amended) A device for operational testing of an autonomous vehicle, comprising:
a processor; and
a memory that comprises instructions stored thereupon, wherein the instructions when executed by the processor configure the processor to:
read a record created from physical experiments with the autonomous vehicle;
configure a primary vehicular model with an algorithm; 
calculate one or more trajectories for each of one or more secondary vehicular models that exclude the algorithm;
configure the one or more secondary vehicular models with a corresponding trajectory of the one or more trajectories;
generate an updated algorithm based on running a simulation of the primary vehicular model interacting with the one or more secondary vehicular models that conform to the corresponding trajectory in the simulation; and
integrate the updated algorithm into an algorithmic unit of the autonomous vehicle,
wherein the simulation comprises a multi-threading function that is configured to independently simulate the primary vehicular model and the one or more secondary vehicular models, and 
wherein the simulation further comprises at least one protocol buffer that is configured to pass and record messages between the primary vehicular model and the one or more secondary vehicular models.
---End of Amendments---

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-3 and 5-19 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references presented in the prior office action:
US 20170090478 (“Blayvas”) discloses a system for automatically navigating a vehicle, which system comprises: a data storage containing one or more maps of one or more areas; electronic interfaces for: (i) receiving data relating to the one or more areas from external data sources; (ii) receiving parameters relating to motion of the vehicle from physical sensors; and (iii) receiving a location of the vehicle from a positioning device; a navigation processor comprising processing circuitry adapted to determine an initial optimal route for traversing the vehicle from a given point in the one or more areas to another point in the one or more areas by computationally resolving a constrained minimization problem.
“Wait-Free Hash Maps In The Entity-Component-System Pattern For Realtime Interactive Systems” (hereafter “Lange”) teaches in the past, the Entity-Component-System (ECS) pattern has become a major design pattern used in modern architectures for Realtime Interactive Systems (RIS). in this paper we introduce high performance wait-free hash maps for tire System access of Components within the ECS pattern. This allows non-locking read and write operations, leading to a highly responsive low-latency data access while maintaining a consistent data state. Furthermore, we present centralized as well as decentralized approaches for reducing the memory demand of these memory-intensive wait-free hash maps for diverse RIS applications. Our approaches gain their efficiency by Component-wise queues which use atomic markup operations for fast memory deletion. We have implemented our new method in a current RIS and the results show' that our approach is able to efficiently reduce the memory usage of wait-free hash maps very effectively by more than a factor of ten while still maintaining their high performance. Furthermore, we derive best practices from our numerical results for different use cases of wait-free hash map memory management in diverse RIS applications.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-3 and 5-19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“read a record created from physical experiments with the autonomous vehicle;
configure a primary vehicular model with an algorithm; 
calculate one or more trajectories for each of one or more secondary vehicular models that exclude the algorithm;
configure the one or more secondary vehicular models with a corresponding trajectory of the one or more trajectories;
generate an updated algorithm based on running a simulation of the primary vehicular model interacting with the one or more secondary vehicular models that conform to the corresponding trajectory in the simulation; and
integrate the updated algorithm into an algorithmic unit of the autonomous vehicle,
wherein the simulation comprises a multi-threading function that is configured to independently simulate the primary vehicular model and the one or more secondary vehicular models, and 
wherein the simulation further comprises at least one protocol buffer that is configured to pass and record messages between the primary vehicular model and the one or more secondary vehicular models”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)